Exhibit 10.4

LOAN AGREEMENT

          This Loan Agreement (“Agreement”) is made this 9th day of May 2001, by
and between Dennis Lundien and Deborah Lundien (“Borrower”) and E*TRADE Group,
Inc., a Delaware corporation (“Lender”).

          1. Loan Agreement. Subject to the terms and conditions of this
Agreement, Lender agrees to make to Borrower, and Borrower agrees to accept from
Lender, a loan (the “Loan”) in the principal amount of Two Million Dollars
($2,000,000).

          2. Loan Terms. The Loan shall be evidenced by a Note Secured by Deed
of Trust in the form of Exhibit A to this Agreement (the “Note”) and will be
secured by a Deed of Trust and Assignment of Rents covering certain real
property commonly known as 120 Atherton Avenue, Atherton, California, together
with all improvements now or hereafter located thereon (the “Property”). The
Loan shall bear interest at the rate per annum specified in the Note and
Borrower shall pay the Note in accordance with the terms thereof. This Loan is a
bridge loan to facilitate the purchase of a new principal residence for Borrower
pending sale of Borrower’s former principal residence. Accordingly, the proceeds
of this Loan shall be applied solely to the purchase of Borrower’s principal
residence at 7120 Summerwood Court, Granite Bay, California, and for
improvements to said property.

          3. Conditions Precedent to Closing of Loan. As conditions precedent to
Lender’s obligation to close the Loan and disburse and Loan proceeds, on or
before the Closing Date, (a) Borrower shall deliver the documents described in
subsections (i), (ii) and (iii), each duly executed and acknowledged by a notary
public, where necessary, and in form and substance satisfactory to Lender (the
“Loan Documents”), and (b) Lender shall have obtained the items described in
subsections (iv) and (v):

  (i) This Agreement.

  (ii) The Note.

  (iii) The Deed of Trust executed by Borrower as Trustor to North American
Title Insurance Company, a California corporation, as Trustee, and naming Lender
as Beneficiary, to be recorded on the Closing Date in the Official Records of
San Mateo County, California.

  (iv) An ALTA title insurance policy insuring Lender that the Deed of Trust
constitutes a valid and enforceable lien on the Property subject and subordinate
only to such liens or other matters as Lender has approved in writing.

  (v) An appraisal of the Property, in form acceptable to Lender, indicating
that the loan to value ratio of the monetary liens described herein will be
acceptable to Lender (the “Appraisal”).

          4. Closing and Funding of Loan. Funding of the Loan proceeds by Lender
(the “Closing”) shall be contingent upon delivery of the Loan Documents, to a
custodian designated by Lender, and confirmation by the custodian that it has
possession of all documents required herein. Such confirmation shall occur and
the Loan shall be funded not later than May 31, 2001 (the “Closing Date”).

          5. Notices. All notices, requests, demands, and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be sent by United States mail, postage prepaid, certified return receipt
requested, or by personal delivery, or by overnight courier, addressed to the
other party as set forth below or at such other places as may be designated in
notice to the other party given as provided herein. Notice shall be deemed
effective upon actual receipt, if personally delivered, one business day
following deposit with Federal Express or other reputable, national overnight
courier that provides a receipt, or on the third day following deposit in the
United States mail in the manner described above.

  Borrower: Lender:   Dennis and Deborah Lundien E*TRADE Group, Inc.   7120
Summerwood Ct. 4500 Bohannon Drive   Granite Bay, CA 95746 Menlo Park, CA 94025
    Attention: Theodore J. Theophilos

          6. Loan Not to Affect Employment. Borrower agrees and understands that
nothing in this Agreement shall confer any right with respect to the
continuation of the employment of Dennis Lundien with Lender or any of its
subsidiaries, nor shall this Agreement interfere in any way with his right or
Lender’s right to terminate Dennis Lundien’s employment at any time, with or
without cause, in accordance with his employment agreement with Lender (the
“Employment Agreement”).

          7. Entire Agreement. The foregoing and the Loan Documents constitute
the entire agreement between the parties regarding the Loan and may be modified
only by writing signed by Borrower and Lender. There are no agreements,
representations, or warranties between the parties with regard to the Loan other
than those expressly set forth in this Agreement.

          8. Representation of the Parties. Borrower acknowledges that (i) they
have been advised by attorneys for Lender to consult with their independent
legal, tax and financial counsel about the terms of this Loan, and (ii) they
have had an adequate opportunity to consult with such separate counsel before
executing this Agreement.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

Borrower:   Lender:     E*TRADE Group, Inc.             /s/ DENNIS LUNDIEN By
/s/ RUSSELL S. ELMER

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Dennis Lundien   Title: Chief People and Culture Officer       /s/ DEBORAH
LUNDIEN    

--------------------------------------------------------------------------------

    Deborah Lundien       2  

EXHIBIT A

FORM OF NOTE SECURED BY DEED OF TRUST

3

E*TRADE GROUP, INC.

NOTE SECURED BY DEED OF TRUST

 

$2,000,000
May 9, 2001
 
Menlo Park, California

          FOR VALUE RECEIVED, Dennis Lundien and Deborah Lundien, as husband and
wife (jointly and severally, the “Maker”), promise to pay to the order of
E*TRADE Group, Inc., a Delaware corporation (the “Corporation”), at its
corporate offices at 4500 Bohannon Drive, Menlo Park, CA 94025, the principal
sum of Two Million Dollars ($2,000,000), together with all accrued interest
thereon, upon the terms and conditions specified below.

          1. Interest. Interest shall accrue on the unpaid balance outstanding
from time to time under this Note at the rate of Four and Twenty-Five One
Hundredths Percent (4.25%) per annum, compounded annually. All computations of
interest shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest is payable. All accrued and unpaid interest shall
become due and payable in one lump sum on the due date for the payment of the
principal balance of this Note.

          2. Maturity Date. The entire principal balance of this Note, together
with all accrued and unpaid interest, shall become due and payable in one lump
sum on May 31, 2002 or the date of the closing of the sale of the Collateral, as
such term is defined in paragraph 4 of this Note, whichever first occurs.

          3. Payment. All payments of principal and interest on this Note shall
be made without offset or deduction and shall be made in immediately available
lawful tender of the United States and shall be applied first to the payment of
all accrued and unpaid interest and then to the payment of principal. Prepayment
of the principal balance of this Note, together with all accrued and unpaid
interest, may be made in whole or in part at any time without penalty.

          4. Collateral. Payment of this Note shall be secured by a Deed of
Trust With Assignment of Rents, of even date herewith (the “Deed of Trust”),
covering the fee simple estate of Maker in the property and improvements located
at 120 Atherton Avenue, Atherton, California, as such property is more
particularly described in Exhibit “A” to the Deed of Trust (the “Collateral”).

          5. Representations and Warranties. The Maker hereby represents and
warrants to the Corporation that this Note does not contravene any contractual
or judicial restriction binding on or affecting the Maker and that this Note is
the legal, valid and binding obligation of the Maker enforceable against the
Maker in accordance with its terms.

          6. Notice. The Maker agrees to notify the Corporation of the
incurrence of any other indebtedness secured by the Collateral prior to the
incurrence thereof.

          7. Events of Acceleration. The entire unpaid principal balance of this
Note, together with all accrued and unpaid interest, shall become immediately
due and payable prior to the specified due date of this Note upon the occurrence
of one or more of the following events:

               a. The breach of any representation or covenant under this Note,
the Loan Agreement (as defined below), or the Deed of Trust ;

               b. The filing of a petition by or against the Maker under any
provision of the Bankruptcy Reform Act, Title 11 of the United States Code, as
amended or recodified from time to time, or under any similar law relating to
bankruptcy, insolvency or other relief for debtors and the continuation of such
petition without dismissal for a period of thirty (30) days or more; or
appointment of a receiver, trustee, custodian or liquidator of or for all or any
part of the assets or property of the Maker; or the insolvency of the Maker; or
the making of a general assignment for the benefit of creditors by the Maker;

               c. The death or incapacity of Dennis Lundien;

               d. The Deed of Trust or any other document relating to this Note
and the Collateral after delivery thereof shall for any reason be revoked or
invalidated, or otherwise cease to be in full force and effect, or the Maker or
any other person shall contest in any manner the validity or enforceability
thereof, or the Maker or any other person shall deny that it has any further
liability or obligation thereunder; or any of the documents relating to the
Collateral for any reason, except to the extent permitted by the terms thereof,
shall cease to create a valid and perfected second priority lien in any of the
Collateral purported to be covered thereby;

               e. The sale, transfer, mortgage, assignment, encumbrance or
lease, whether voluntarily or involuntarily or by operation of law or otherwise,
of the Collateral, or any portion thereof or interest therein, without the prior
written consent of the Corporation; or

               f. The incurrence by the Maker of any other indebtedness secured
by the Collateral which has not been consented to by the Corporation;

               g. The expiration of the two (2)-month period following the date
Dennis Lundien ceases for any reason to remain in the Corporation's employ;

               h. The occurrence of any event of default under this Note, the
Deed of Trust, the Loan Agreement, or of any obligation secured thereby.

          8. Default. Upon and after the occurrence of a default hereunder or
any other agreement or instrument evidencing, governing or securing this Note
(an “Event of Default”), the Loan shall bear interest, payable upon demand, at
the lesser of (i) the rate of ten percent (10%) per annum, compounded annually,
or the maximum rate allowed by law (the “Default Rate”).

          9. Employment. For purposes of applying the provisions of this Note,
Dennis Lundien shall be considered to remain in the Corporation's employ for so
long as he renders services as a full-time employee of the Corporation, any
successor entity or one or more of the Corporation's fifty percent (50%)-or-more
owned (directly or indirectly) subsidiaries.

          10. Collection. The Maker agrees to pay on demand all the losses,
costs, and expenses (including, without limitation, attorneys' fees and
disbursements) which the Corporation incurs in connection with enforcement or
attempted enforcement of this Note, or the protection or preservation of the
Corporation's rights under this Note, whether by judicial proceedings or
otherwise. Such costs and expenses include, without limitation, those incurred
in connection with any workout or refinancing, or any bankruptcy, insolvency,
liquidation or similar proceedings.

          11. Waivers.

               a. A waiver of any term of this Note, the Loan Agreement, the
Deed of Trust or of any of the obligations secured thereby must be made in
writing and signed by a duly-authorized officer of the Corporation and any such
waiver shall be limited to its express terms. No delay by the Corporation in
acting with respect to the terms of this Note, the Loan Agreement, or the Deed
of Trust shall constitute a waiver of any breach, default, or failure of a
condition under this Note, the Deed of Trust or the obligations secured thereby.
No single or partial exercise of any power under this Note shall preclude any
other or further exercise of such power or exercise of any other power.

               b. The Maker waives presentment, demand, notice of dishonor,
notice of default or delinquency, notice of acceleration, notice of protest and
nonpayment, notice of costs, expenses or losses and interest thereon, notice of
interest on interest and diligence in taking any action to collect any sums
owing under this Note or in proceeding against any of the rights or interests in
or to properties securing payment of this Note. The Maker agrees to make all
payments under this Note without set-off of deduction and regardless of any
counterclaim or defense.

          12. Conflicting Agreements. In the event of any inconsistencies
between the terms of this Note and the terms of any other document related to
the loan evidenced by the Note, the terms of this Note shall prevail.

          13. Governing Law. This Note shall be construed in accordance with the
laws of the State of California. This Note shall be binding on the Maker and the
Maker’s personal representatives, heirs, and legatees, and shall be binding upon
and inure to the benefit of the Corporation, any future holder of this Note and
their respective successors and assigns. The Maker may not assign or transfer
this Note or any of the Maker’s obligations hereunder without the Corporation's
prior written consent.

          14. Loan Agreement. This Note is subject to the provisions of that
certain Loan Agreement between Maker and the Corporation, of even date herewith
(the “Loan Agreement”).

          15. No Below Market Loan. Notwithstanding anything to the contrary
contained in this Note, the Loan Agreement or the Deed of Trust, the interest
rate applicable to this Note shall be not less than the Applicable Federal Rate
set by the U.S. Treasury for determining below market loans pursuant to Section
7872 of the Internal Revenue Code of 1986, as now in effect (the “Internal
Revenue Code”). This Note is not intended to be a “below market loan” as such
term is used in Section 7872 of the Internal Revenue Code or any comparable
applicable state tax law (“Below Market Loan”). The undersigned hereby agree
that if any court or governmental taxing authority having jurisdiction over
Maker or the Corporation shall determine that this Note is a Below Market Loan,
the interest rate payable under this Note shall then be increased to the extent
necessary to remove this Note from any otherwise applicable definition of a
Below Market Loan.

          16. Due On Sale. IF THE MAKER SHALL SELL, CONVEY OR ALIENATE THE
PROPERTY COVERED BY THE DEED OF TRUST, OR ANY PART THEREOF, OR ANY INTEREST
THEREIN, OR SHALL BE DIVESTED OF MAKER’S TITLE OR ANY INTEREST THEREIN IN ANY
MANNER OR WAY, WHETHER VOLUNTARILY OR INVOLUNTARILY, WITHOUT THE WRITTEN CONSENT
OF THE CORPORATION BEING FIRST HAD AND OBTAINED, THE CORPORATION SHALL HAVE THE
RIGHT, AT ITS OPTION, EXCEPT AS PROHIBITED BY LAW, TO DECLARE THE INDEBTEDNESS
AND OBLIGATIONS EVIDENCED BY THIS NOTE, IRRESPECTIVE OF THE MATURITY DATE
SPECIFIED HEREIN, IMMEDIATELY DUE AND PAYABLE. CONSENT TO ONE SUCH TRANSACTION
SHALL NOT BE DEEMED TO BE A WAIVER OF THE RIGHT TO REQUIRE SUCH CONSENT TO
FUTURE SUCCESSIVE TRANSACTIONS.

  MAKER           /s/ DENNIS LUNDIEN  

--------------------------------------------------------------------------------

  Dennis Lundien           /s/ DEBORAH LUNDIEN  

--------------------------------------------------------------------------------

  Deborah Lundien

\\RFWK_NT\SHARED\atty\Byron\My Documents\ETRADE Lundien SECURED NOTE.doc DRAFT
07/30/01 12:03 PM

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO

NAME: E*TRADE Group, Inc.

ADDRESS: 4500 Bohannon Drive

CITY: Menlo Park

STATE & ZIP: California 94025

 

--------------------------------------------------------------------------------

LONG FORM DEED OF TRUST AND ASSIGNMENT OF RENTS (INDIVIDUAL)

--------------------------------------------------------------------------------

APN NO. 070-080-120

This Deed of Trust, made this 9th day of May, 2001, between Deborah Lundien and
Dennis Lundien, herein called Trustor, whose address is 120 Atherton Avenue,
Atherton, California, North American Title Company, Inc., herein called Trustee,
and E*TRADE Group, Inc., a Delaware Corporation, herein called Beneficiary,

Witnesseth: That Trustor IRREVOCABLY GRANTS, TRANSFERS AND ASSIGNS TO TRUSTEE IN
TRUST, WITH POWER OF SALE, that property in San Mateo County, California,
described as:

See Exhibit A Attached Hereto and Incorporated Herein By This Reference

TOGETHER WITH the rents, issues and profits thereof, SUBJECT, HOWEVER, to the
right, power and authority given to and conferred upon Beneficiary by paragraph
(10) of the provisions herein to collect and apply such rents, issues and
profits. For the Purpose of Securing: 1. Performance of each agreement of
Trustor incorporated by reference or contained herein. 2. Payment of the
indebtedness evidenced by one promissory note of even date herewith, and any
extension or renewal thereof, in the principal sum of $2,000,000.00 executed by
Trustor in favor of Beneficiary or order. 3. Payment of such further sums as the
then record owner of said property may borrow from Beneficiary, when evidenced
by another note (or notes) reciting it is so secured.

To Protect the Security of This Deed of Trust, Trustor Agrees:

     (1) To keep said property in good condition and repair, not to remove or
demolish any building thereon, to complete or restore promptly and in good and
workmanlike manner any building which may be constructed, damaged or destroyed
thereon and to pay when due all claims for labor performed and materials
furnished therefor, to comply with all laws affecting said property or requiring
any alterations or improvements to be made thereon, not to commit or permit
waste thereof, not to commit, suffer or permit any act upon said property in
violations of law to cultivate, irrigate, fertilize, fumigate, prune and do all
other acts which from the character or use of said property may be reasonably
necessary, the specific enumerations herein not excluding the general (2) To
provide maintain and deliver to Beneficiary fire insurance satisfactory to and
with loss payable to Beneficiary. The amount collected under any fire or other
insurance policy may be applied by Beneficiary upon indebtedness secured hereby
and in such order as Beneficiary may determine, or at option of Beneficiary the
entire amount so collected or any part thereof may be released to Trustor. Such
application or release shall not cure or waive any default or notice of default
hereunder or invalidate any act done pursuant to such notice.

     (3) To appear in and defend any action or proceeding purporting to affect
the security hereof or the rights or powers of Beneficiary or Trustee, and to
pay all costs and expenses including cost of evidence of title and attorney's
fees in a reasonable sum, in any such action or proceeding in which Beneficiary
or Trustee may appear, and in any suit brought by Beneficiary to foreclose this
Deed.

     (4) To pay at least ten days before delinquency all taxes and assessments
affecting said property, including assessments on appurtenant water stock, when
due, all encumbrances, charges and liens, with interest, on said property or any
part thereof, which appear to be prior or superior hereto, all costs, fees and
expenses of this Trust.



     Should Trustor fail to make any payment or to do any act as herein
provided, then Beneficiary or Trustee, but without obligation so to do and
without notice to or demand upon Trustor and without releasing Trustor from any
obligation hereof, may make or do the same in such manner and to such extent as
either may deem necessary to protect the security hereof Beneficiary or Trustee
being authorized to enter upon said property for such purposes; appear in and
defend any action or proceeding purporting to affect the security hereof or the
rights or powers of Beneficiary or Trustee, pay, purchase, contest or compromise
any encumbrance, charge or lien which in the judgment of either appears to be
prior or superior hereto, and in exercising any such powers, pay necessary
expenses, employ counsel and pay his reasonable fees.

     (5) To pay immediately and without demand all sums so expended by
Beneficiary or Trustee, with interest from date of expenditure at the amount
allowed by law in effect at the date hereof, and to pay for any statement
provided for by law in effect at the date hereof regarding the obligation
secured hereby any amount demanded by the Beneficiary not to exceed the maximum
allowed by law at the time when said statement is demanded.

     (6) That any award of damages in connection with any condemnation for
public use of or injury to said property or any part thereof is hereby assigned
and shall be paid to Beneficiary who may apply or release such moneys received
by him in the same manner and with the same effect as above provided for
disposition of proceeds of fire or other insurance.

     (7) That by accepting payment of any sum secured hereby after its due date,
Beneficiary does not waive his rights either to require prompt payment when due
of all other sums so secured or to declare default for failure so to pay.

     (8) That at any time or from time to time, without liability therefor and
without notice, upon written request of Beneficiary and presentation of this
Deed and said note for endorsement, and without affecting the personal liability
of any person for payment of the indebtedness secured hereby. Trustee may
reconvey any part of said property, consent to the making of any map or plot
thereof; join in granting any easement thereon; or join in any extension
agreement or any agreement subordinating the lien or charge hereof.

     (9) That upon written request of Beneficiary state that all sums secured
hereby have been paid, and upon surrender of this Deed and said note to Trustee
for cancellation and retention and upon payment of its fees, Trustee shall
reconvey, without warranty, the property then held hereunder. The recitals in
such reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof. The grantee in such reconveyance may be described as "The
person or persons legally entitled thereto" Five years after issuance of such
full reconveyance, Trustee may destroy said note and this Deed (unless directed
in such request to retain them).

     (10) That as additional security, Trustor hereby give to and confers upon
Beneficiary the right, power and authority, during the continuance of these
Trusts, to collect the rents, issues and profits of said property, reserving
unto Trustor the right, prior to any default by Trustor in payment of any
indebtedness secured hereby or in performance of any agreement hereunder, to
collect the rents, issues and profits of said property, reserving unto Trustor
the right, prior to any default by Trustor in payment of any indebtedness
secured hereby or in performance of any agreement hereunder, to collect and
retain such rents, issues and profits as they become due and payable. Upon any
such default, Beneficiary may at any time without notice, either in person, by
agent, or by a receiver to be appointed by a court, and without regard to the
adequacy of any security for the indebtedness hereby secured, enter upon and
take possession of said property or any part thereof, in his own name sue for or
otherwise collect such rents, issues and profits, including those past due and
unpaid, and apply the same, less costs and expenses of operation and collection,
including reasonable attorney's fees. Upon any indebtedness secured hereby, and
in such order as Beneficiary may determine. The entering upon and taking
possession of said property, the collection of such rents, issues and profits
and the application thereof as aforesaid, shall not cure or waive any default or
notice of default hereunder or invalidate any act done pursuant to such notice.

     (11) That upon default by Trustor in payment of any indebtedness secured
hereby or in performance of any agreement hereunder. Beneficiary may declare all
sums secured hereby immediately due and payable by delivery to Trustee of
written declaration of default and demand for sale and of written notice of
default and of election to cause to be sold said property which notice Trustee
shall cause to be filed for record. Beneficiary also shall deposit with Trustee
this Deed, said note and all documents evidencing expenditures secured hereby.

     After the lapse of such time as may then be required by law following the
recordation of said notice of default, and notice of sale having been given as
then required by law, Trustee, without demand on Trustor, shall sell said
property at the time and place fixed by it in said notice of sale, either as a
whole or in separate parcels, and in such order as it may determine, at public
auction to the highest bidder for cash in lawful money of the United States,
payable at time of sale. Trustee may postpone sale of all or any portion of said
property by public announcement at such time and place of sale, and from time to
time thereafter may postpone such sale by public announcement at the time fixed
by the preceding postponement Trustee shall deliver to such purchaser its deed
conveying the property so sold, but without any covenant or warranty, express or
implied. The recitals in such deed of any matters or facts shall be conclusive
proof of the truthfulness thereof. Any person, including Trustor, Trustee, or
Beneficiary as hereinafter defined, may purchase at such sale.



     After deducting all costs, fees and expenses of Trustee and of this Trust,
including cost of evidence of title in connection with sale, Trustee shall apply
the proceeds of sale to payment of all sums expended under the terms hereof, not
then repaid, with accrued interest at the amount allowed by law in effect at the
date hereof, all other sums then secured hereby, and the remainder, if any, to
the person or persons legally entitled thereto.

(12) Beneficiary, or any successor in ownership of any indebtedness secured
hereby, may from time to time, by instrument in writing, substitute a successor
or successors to any Trustee named herein or acting hereunder, which instrument,
executed by the Beneficiary and duly acknowledged and recorded in the office of
the recorder of the county or counties where said property is situated, shall be
conclusive proof of proper substitution of such successor Trustee or Trustees,
who shall, without conveyance from the Trustee predecessor, succeed to all its
title, estate, rights, powers and duties. Said instrument must contain the name
of the original Trustor, Trustee and Beneficiary hereunder, the book and page
where this Deed is recorded and the name and address of the new Trustee.

     (13) That this Deed applies to, inures to the benefit of, and binds all
parties hereto, their heirs, legatees, devisees, administrators, executors,
successors and assigns. The term Beneficiary shall mean the owner and holder,
including pledgees, of the note secured hereby whether or not named as
Beneficiary herein in this Deed, whenever the context so requires, the masculine
gender includes the feminine and/or neuter, and the singular number includes the
plural.

     (14) That Trustee accepts this Trust when this Deed, duly executed and
acknowledged, is made a public record as provided by law. Trustee is not
obligated to notify any party hereto of pending sale under any other Deed of
Trust or of any action or proceeding in which Trustor, Beneficiary or Trustee
shall be a party unless brought by Trustee.

     The undersigned Trustor requests that a copy of any Notice of Default and
of any Notice of Sale hereunder be mailed to them at their address hereinbefore
set forth.

IF THE TRUSTOR SHALL SELL, CONVEY OR ALIENATE SAID PROPERTY, OR ANY PART
THEREOF, OR ANY INTEREST THEREIN, OR SHALL BE DIVESTED OF THEIR TITLE OR ANY
INTEREST THEREIN IN ANY MANNER OR WAY, WHETHER VOLUNTARILY OR INVOLUNTARILY,
WITHOUT THE WRITTEN CONSENT OF THE BENEFICIARY BEING FIRST HAD AND OBTAINED,
BENEFICIARY SHALL HAVE THE RIGHT, AT ITS OPTION, EXCEPT AS PROHIBITED BY LAW, TO
DECLARE ANY INDEBTEDNESS OR OBLIGATIONS SECURED HEREBY, IRRESPECTIVE OF THE
MATURITY DATE SPECIFIED IN ANY NOTE EVIDENCING THE SAME, IMMEDIATELY DUE AND
PAYABLE.

  /s/ DENNIS LUNDIEN    

--------------------------------------------------------------------------------

  Dennis Lundien           /s/ DEBORAH LUNDIEN  

--------------------------------------------------------------------------------

     Deborah Lundien

EXHIBIT A

Deed of Trust and Assignment of Rents

          The property referred to herein is situated in the State of
California, County of SAN MATEO, TOWN OF ATHERTON, described as follows:

> PORTION OF LOT LETTERED “E”, AS DESIGNATED ON THAT CERTAIN MAP ENTITLED, “MAP
> OF THE PARTITION OF THE SELBY TRACT, ATHERTON, SAN MATEO COUNTY, CALIFORNIA”,
> WHICH MAP WAS FILED IN THE OFFICE OF THE RECORDER OF THE COUNTY OF SAN MATEO,
> STATE OF CALIFORNIA ON MARCH 2, 1920, IN BOOK 10 OF MAPS AT PAGES 29 AND 30,
> MORE PARTICULARLY DESCRIBED AS FOLLOWS:
> 
> BEGINNING AT A POINT ON THE NORTHWESTERLY LINE OF ATHERTON AVENUE, DISTANT
> THEREON 438 FEET SOUTHWESTERLY FROM THE MOST EASTERLY CORNER OF LOT LETTERED
> “E” AS SHOWN ON THE MAP ABOVE MENTIONED; THENCE FROM SAID POINT OF BEGINNING
> ALONG SAID NORTHWESTERLY LINE OF ATHERTON AVENUE, SOUTH 32”05’ WEST 20 FEET;
> THENCE, NORTH 57”55’ WEST 223 FEET; THENCE SOUTH 32”05’ WEST 154 FEET; THENCE
> NORTH 57”55’ WEST 202 FEET; THENCE NORTH 32”05’ EAST 204 FEET; THENCE SOUTH
> 57”55’ EAST 425 FEET TO THE POINT OF BEGINNING

A.P.N. 070-080-120 J.P.N. 070-008-080-12-A